                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MAJIED ALZID,
                                             Case No. 2:18-cv-13089
                   Plaintiff,                Chief Judge Denise Page Hood
v.                                           Magistrate Judge Anthony P. Patti

BLUE CROSS BLUE SHIELD
OF MICHIGAN,

               Defendant.
__________________________/

ORDER DENYING PLAINTIFF’S SECOND MOTION TO COMPEL (DE
18) AS NARROWED BY THE JOINT STATEMENT OF RESOLVED AND
                UNRESOLVED ISSUES (DE 25)

      This is an employment discrimination case. Currently before the Court is

Plaintiff’s July 30, 2019 second motion to compel. (DE 18.) Defendant has filed a

response, and Plaintiff has filed a timely reply. (DEs 21, 22, 24.) The parties have

also filed a joint statement of resolved and unresolved issues. (DE 25.)

      Chief Judge Hood referred this motion to me for hearing and determination,

and, ultimately, a hearing was held on September 6, 2019, at which attorneys

Michael N. Hanna and Michelle R. Heikka appeared. (DEs 19, 20.) The Court

entertained oral argument on the motion, after which the Court issued its ruling

from the bench.




                                         1
      For the reasons stated on the record, all of which are incorporated herein by

reference, Plaintiff’s July 30, 2019 second motion to compel (DE 18), as narrowed

by the joint statement of resolved and unresolved issues (DE 25), is DENIED. In

sum, Defendant has sufficiently shown that the communications in question are

subject to the attorney-client privilege, Defendant did not waive the privilege, and

Defendant has not asserted an advice of counsel affirmative defense.

      IT IS SO ORDERED.



Dated: September 6, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       U.S. MAGISTRATE JUDGE




                                          2
